DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed April 14, 2022 has been entered. Claims 19 and 26-28 have been cancelled, and claims 1-6, 8-12, 14-15, 20, and 22-25 have been amended. Claims 1-18 and 20-25 remain pending in this application. The amendments to the Specification and Claims have overcome the objections and the rejections under 35 U.S.C. § 112(b) previously submitted in the Non Final Office action mailed March 22, 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Filipek on May 5, 2022. Examiner suggested amendments to clarify the subject matter of claim 9 and additional amendments for consistent language throughout the claims, and Applicant agreed. Additionally, an amendment to claim 5 has been made to fix an obvious error regarding antecedent basis of the limitations (see pg. 8, paragraph 1 of the Non-Final Office Action mailed 03/22/2022) and to keep the claim limitations consistent with claim 1.
The application has been amended as follows: 
In claim 1, line 14, before “opposite”, “the” has been changed to --an--.
In claim 5, line 4, --specific-- was inserted before “puncture position”, and “specific” before “puncture operation” was deleted.
In claim 8, line 3, --sensor-- has been inserted before “insertion direction”, and “of the sensor” has been deleted.
Claim 9 has been amended as follows:
9. The sensor insertion device according to claim 1, further comprising:
	a sensor supply unit that is configured to mount to the needle slider and supply a sensor to the first end side of the needle slider,
	wherein, a length over which the disposal slider slides in the opposite direction from the sensor insertion direction first end side
In claim 16, line 2, --sensor-- has been inserted before “insertion direction”.
In claim 16, lines 2-3, “of the sensor” has been deleted.
Claim 17 has been amended as follows:
17. The sensor insertion device according to Claim 16, 
wherein a length (L1) over which the puncture knob slides in the sensor insertion direction sensor insertion direction 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/              Examiner, Art Unit 3791